Citation Nr: 1636954	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  11-00 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to December 17, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Zenzano, Counsel






INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.  He also had additional service in the Connecticut Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In July 2014, the Board remanded the appeal for further development.  As described below, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially claims that his established service-connected disabilities prevent gainful employment, warranting a TDIU rating for the period prior to December 17, 2012.  

For the period prior to June 15, 2009, service connection has been determined to have been in effect for PTSD (rated 50 percent).  Therefore, the minimum percentage requirements for a TDIU rating for set forth in 38 C.F.R. § 4.16(a) (2013), were not met for the period prior to June 15, 2009.  

For the period from June 15, 2009, to October 19, 2010, service connection has been determined to have been in effect for PTSD (rated 50 percent); bilateral hearing loss (rated zero percent); and for tinnitus (rated 10 percent).  The combined disability rating for that period was 60 percent.  Therefore, the minimum percentage requirements for a TDIU rating for set forth in 38 C.F.R. § 4.16(a) were also not met for the period from June 15, 2009 to October 20, 2010.  

For the period from October 20, 2010, to December 16, 2012, service connection has been determined to have been in effect for PTSD (rated 70 percent); bilateral hearing loss (rated zero percent); and tinnitus (rated 10 percent).  The combined disability rating was 70 percent.  Thus, the Veteran's service-connected disabilities satisfied the schedular criteria set forth in 38 C.F.R. § 4.16(a) for the period from October 20, 2010 to December 16, 2012.  

As set out above, prior to October 19, 2010, the minimum percentage requirements for a TDIU rating for set forth in 38 C.F.R. § 4.16(a) were not met; however, a TDIU rating may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  

The Board remanded this appeal in July 2014, in part to obtain a VA opinion as to whether the Veteran's service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, rendered him unable to secure or follow a substantially gainful occupation during the period prior to December 17, 2012.  This was not clearly accomplished.  In particular, the Board notes that the AOJ did not obtain an opinion on how the Veteran's service-connected disabilities, in the aggregate, affect his employability.  Instead, individual opinions regarding each service-connected disability were obtained.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to a VA vocational specialist or other appropriately trained person, and ask that he or she review the record.  After review of the record, this person should provide an opinion as to whether a service-connected disability (PTSD, bilateral hearing loss and tinnitus), by itself or by their aggregate impairment rendered the Veteran unable to secure or follow a substantially gainful occupation for the period prior to December 17, 2012.  

It is requested that the opinion be expressed in terms of whether a single service connected disability rendered the Veteran unable to secure or follow a substantially gainful occupation during the period prior to December 17, 2012; or 2 or more service connected disabilities in the aggregate rendered him unable to secure or follow a substantially gainful occupation for the period prior to December 17, 2012.  

If the Veteran's service-connected disabilities did not render him unemployable for the period prior to December 17, 2012, the reviewer is requested to suggest the type or types of employment in which the Veteran would have been capable of engaging, given his current skill set and educational background.  

A rationale for any opinions expressed should be provided, citing to claims file documents as appropriate.  If it is not possible to provide the requested opinions, that conclusion should be explained.   

2.  Thereafter, readjudicate the issue of entitlement to a TDIU for the period prior to December 17, 2012.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




